        Case: 1:20-cv-02542-JG Doc #: 31 Filed: 05/10/21 1 of 2. PageID #: 240




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 COLLEEN KUCHAR                                       )
 On behalf of herself and all others similarly        )   CASE NO. 1:20-cv-2542
 situated,                                            )
                                                      )   JUDGE JAMES S. GWIN
                                                      )
                Plaintiff,                            )
   v.                                                 )
                                                      )   PLAINTIFF’S MOTION FOR LEAVE
 SABER HEALTHCARE HOLDINGS,                           )   TO FILE MOTION FOR
 LLC, et al.,                                         )   CONDITIONAL CERTIFICATION
                                                      )   AND MEMORANDUM IN SUPPORT
                Defendants.                           )   UNDER SEAL
                                                      )

        Plaintiff respectfully requests leave to file under seal her Motion for Conditional Fair Labor

Standards Act Certification and Memorandum in Support.

        On April 14, 2021, at ECF #27, the parties filed a Stipulated Protective Order, which has not

yet been signed. Many of the documents produced by Defendants to date in this action have been

marked as “Confidential” under that stipulation, including several of the documents which Plaintiff

intends to attach to her conditional certification motion as Exhibits.

        Based upon the foregoing, Plaintiff requests leave to file her Motion for Conditional

Certification and Memorandum in Support under seal.

                                                 Respectfully submitted,

                                                 s/ Scott D. Perlmuter
                                                 Scott D. Perlmuter (0082856)
                                                 4106 Bridge Avenue
                                                 Cleveland, OH 44113
                                                 216-308-1522
                                                 Fax: 888-604-9299
                                                 scott@tittlelawfirm.com

                                                 /s/ Joshua B. Fuchs
                                                 Joshua B. Fuchs (0087066)
       Case: 1:20-cv-02542-JG Doc #: 31 Filed: 05/10/21 2 of 2. PageID #: 241




                                               THE FUCHS FIRM LLC
                                               14717 South Woodland Road
                                               Shaker Heights, Ohio 44120
                                               216-505-7500 [phone and fax]
                                               josh@fuchsfirm.com

                                               Counsel for Plaintiff


                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 10th day of May, 2021, the foregoing was filed electronically. Notice
of this filing will be sent to all parties who have made an appearance by operation of the Court’s electronic
filing system and those parties may access the filing through the Court’s system.




                                               /s/ Scott D. Perlmuter
                                               SCOTT D. PERLMUTER (0082856)




                                                    2
